 


109 HR 4310 IH: To authorize and request the President to award the Medal of Honor to Richard Gresko, of Newtown, Pennsylvania, for acts of valor in the Republic of Vietnam on March 11–12, 1970, while serving as a lance corporal in the Marine Corps during the Vietnam War.
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 4310 
IN THE HOUSE OF REPRESENTATIVES 
 
November 10, 2005 
Mr. Fitzpatrick of Pennsylvania introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To authorize and request the President to award the Medal of Honor to Richard Gresko, of Newtown, Pennsylvania, for acts of valor in the Republic of Vietnam on March 11–12, 1970, while serving as a lance corporal in the Marine Corps during the Vietnam War. 
 
 
1.Authorization and request for award of Medal of Honor to Richard Gresko for acts of valor during the Vietnam War 
(a)AuthorizationThe President is authorized and requested to award the Medal of Honor under section 6241 of title 10, United States Code, to Richard Gresko, of Newtown, Pennsylvania, for the acts of valor during the Vietnam War described in subsection (b).  
(b)Action DescribedThe acts of valor referred to in subsection (a) are the actions of Richard Gresko in the Republic of Vietnam on the night of March 11–12, 1970, while a lance corporal in the United States Marine Corps serving in the Third Battalion, Fifth Marine Regiment, First Marine Division. On that night, Sergeant (then Lance Corporal) Gresko was in one element of an ambush set up to protect a village from enemy attack. Around midnight, his element ambushed a Viet Cong unit which was attempting to enter the village. During the ensuing fight, Sergeant Gresko observed an enemy hand grenade land near his position. With complete disregard for his own personal safety and fully aware of the dangers involved, he unhesitatingly threw himself on top of the grenade, absorbing most of the blast fragments with his own body in order to protect his men from certain injury and possible death. Although painfully wounded, he continued to direct his men's actions until the squad made their sweep. 
(c)Waiver of Time LimitationsThe award under subsection (a) may be made without regard to the time limitations specified in section 6248 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Navy or Marine Corps. 
 
